           Case 2:17-cv-14190-PDB-EAS ECF No. 34 filed 11/18/19 PageID.1693                    Page 1 of 3
                                 UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF MICHIGAN

Ricardo Boozer,
                                                                        Civil No: 17-14190
v.
                                                                        Judicial Officer: Paul D. Borman
Enhanced Recovery Company, LLC
                                              /

                                           TAXED BILL OF COST
On October 18, 2019, a judgment was entered in favor of the Defendant. The prevailing party now requests the
clerk to tax the following costs:

                                               Amount         Amount
                                              Requested       Allowed               CLERK'S COMMENTS
     A      Fees of the Clerk
            (28:1920(1))(28:1923)

     B      Service Fees

     C      Court Reporter Fees                    $676.90       $335.50     **See Attached.

     D      Printing Fees

     E      Witness Fees

     F      Exemplification & Copy Fees             $38.00         $0.00     **See Attached.

     G      Docket fees (28 U.S.C. 1923)

     H      Costs on Mandate of Appeal

     I      Court-appointed experts

     J      Interpreters and Services

     K      Other costs                           $2,469.68        $0.00     **See Attached.

                                    TOTALS        $3,184.58      $335.50


After the taxation clerk has taxed costs, counsel for either side may, within seven (7) days, file
motions to review the clerk’s action.


Date: 11/18/19                                                    David J. Weaver, Clerk

                                                                  s/D.Peruski
Rev. 11/22/11                                                     Deputy Clerk
      Case 2:17-cv-14190-PDB-EAS ECF No. 34 filed 11/18/19           PageID.1694       Page 2 of 3


**Costs Denied:

Court Reporter Fees: $341.40          The cost for the transcript of witness Jason Davis is not taxable, as
                                      the bill of costs documents that the transcript was only used by the
                                      plaintiff (in support of plaintiff’s response to defendant’s motion
                                      for summary judgment) and not by the prevailing defendant.


Exemplification & Copy Fees: $38.00   The costs for certificates of good standing are not taxable pursuant
                                      to the Bill of Costs Handbook. (See Bill of Costs Handbook,
                                      Section II(K)(2)(a), page 7.)

Other costs: $2,469.68                Attorney expenses and postal charges are not taxable pursuant to
                                      the Bill of Costs Handbook. (See Bill of Costs Handbook, Sections
                                      II(K)(2)(a) and (g), page 7.)
       Case 2:17-cv-14190-PDB-EAS ECF No. 34 filed 11/18/19                   PageID.1695        Page 3 of 3



Mailing Information for a Case 2:17-cv-14190-PDB-EAS Boozer v.
Enhanced Recovery Company, LLC
Electronic Mail Notice List

The following are those who are currently on the list to receive e-mail notices for this case.

   •   Zacarias R. Chacon
       Zacarias.Chacon@LewisBrisbois.com,jamie.nelson@lewisbrisbois.com
   •   Jeffrey A. Goldwater
       jgoldwater@lbbslaw.com,lkapelinski@lbbslaw.com
   •   Taxiarchis Hatzidimitriadis
       thatz@sulaimanlaw.com,jmickalovski@sulaimanlaw.com,autodocket@sulaimanlaw.com
   •   Larissa G. Nefulda
       Larissa.Nefulda@lewisbrisbois.com,erika.gomez@lewisbrisbois.com
   •   Ahmad T. Sulaiman
       ahmad.sulaiman@sulaimanlaw.com,jmickalovski@sulaimanlaw.com,autodocket@sulaimanlaw.com,kw
       adia@sulaimanlaw.com
   •   Stephen H. Turner
       Stephen.Turner@lewisbrisbois.com,erika.gomez@lewisbrisbois.com
   •   Nathan C. Volheim
       nvolheim@sulaimanlaw.com,jmickalovski@sulaimanlaw.com,autodocket@sulaimanlaw.com,kwadia@
       sulaimanlaw.com

Manual Notice List

The following is the list of attorneys who are not on the list to receive e-mail notices for this case (who
therefore require manual noticing).

Ameena R. Sheikh
The Rippy + Sheikh Law Firm PC
1600 Clay Street, Building 2
Suite 331
Detroit, MI 48211
